Undercofler, Presiding Justice.
Robert Jerome Heard filed a petition for the writ of mandamus against Willis I. Allen, Clerk of the Wilkinson Superior Court seeking to obtain a copy of his trial transcript in order to pursue an appeal. The mandamus petition was not sanctioned by the trial court because the convictions were being appealed by appellant’s court-appointed attorney who had in his possession all of the requested records.

Judgment affirmed.


All the Justices concur.

Submitted May 5, 1975
Decided May 13, 1975.
Robert Jerome Heard, pro se.
Joseph B. Duke, District Attorney, for appellee.